DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 3/22/2022 have been entered and fully considered. Claims 1, 3-8, 10, 12-14, 16, 17 and 19-24 are pending. Claims 2, 9, 11, 15 and 18 are cancelled. Claims 1, 3-8, 10, 12-14 are withdrawn. Claims 23 and 24 are new. Claims 1, 10, 16 and 21 are amended. No new matter has been added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/22/2022, with respect to the rejection(s) of claim(s) 16 under JARMON have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WHITTLE (US 2020/0362709).
Applicant argues that the cited art fails to teach or suggest “further comprising forming one or more film cooling throughholes cutting through the plurality of longitudinally extending ceramic matrix composite plies from an inlet proximate to an inner surface of the ceramic matrix composite component to an outlet proximate to the outer surface of the ceramic matrix composite component”, which was previously required in claim 18, but now is required in claim 16. 
Jarmon primarily discloses “ a cooling channel 208 that extends around the perimeter of the airfoil”. Fluid runs through the cooling channel, 208, and can exit through cooling holes, 207, that intersect the cooling channel 208 associated with its respective row. Holes, 207 and 209 are separate and therefore cannot be considered a bore that extends from the inner surface to the outer surface of the composite. 
With further review of Jarmon, Examiner agrees that the holes 207 and 209 are separate and do not individually span from the inner surface to the outer surface of the composite.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________________
Claim 16 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLARD et al. (US 2005/0118392) in view of  JARMON et al. (US 2002/0076541), PAROLINI et al. (US 2018/0272568) and WHITTLE (US 2020/0362709).
With respect to claim 16, MILLARD et al. discloses a method for forming cooling channels in a ceramic matrix composite (Abstract; Title) comprising: forming a CMC preform comprising cloth plies of predetermined size (Paragraph [0018]) reinforcing fibers and fugitive fibers (Paragraphs [0016], [0017]) and a polymer substance that transforms upon heating to yield a ceramic phase of the matrix (Paragraph [0006], [0027] and [0028]). Once the preform is made, the sacrificial fibers are removed such that one or more elongated cooling channels are formed in the preform (Paragraph [0021]). 
MILLARD et al. does not explicitly disclose forming one or more bores cutting through the plies from the cooling channels to an outlet proximate to an outer surface of the CMC to provide a flow of fluid from a fluid source to an exterior of the CMC.  JARMON et al. discloses drilling holes, 109A and 109B, (e.g., cutting through plies) through longitudinally extending plies (Figure 3; Paragraph [0050]) such that coolant fluid flows under pressure (e.g., implicitly from a fluid cooling source) from the inlet holes formed at one surface, through cooling channels, and out holes formed at the other surface (Paragraph [0046]-[0048]; Figures 1A and 1B). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to bore holes through the plies of MILLARD et al., such that the cooling channels are connected to an inlet and outlet proximate the outer surface of the CMC part, as taught by JARMON et al., so that cooling fluid can flow from a source to the surface of the CMC part through the channels thereby cooling the part. 
MILLARD et al. does not explicitly disclose applying the fluid infiltrate to the preform, as claimed. PAROLINI et al. discloses a composite component with cooling channels (Abstract; Paragraph [0025]) formed from a preform with converted precursors (Paragraph [0037]). After such converting, the fiber preform is densified via melt infiltration of molten silicon thereby filling porosity formed in the converted preform(Paragraph [0037]) and the fugitive material removed (Paragraph [0038]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to densify the converted preform of MILLARD et al. by silicon melt infiltration, prior to removal of the fugitive material, as taught by PAROLINI et al. so as to fill any residual porosity in the converted preform. 
MILLARD et al. does not explicitly disclose forming one or more film cooling throughholes cutting through the plurality of longitudinally extending ceramic matrix composite plies from an inlet proximate to an inner surface of the ceramic matrix composite component to an outlet proximate to the outer surface of the ceramic matrix composite component
WHITTLE discloses providing through holes, 68, 268, 368, from an outer surface of the blade to the inner surface of the blade so as to provide cooling air to the inner passageways and out of the vane, as well as to feed other cavities (Paragraphs [0064] and [0065]; Figures 3, 8 and 9). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a through hole from the outer surface of the composite part of MILLARD et al., through to the inner surface thereof, as taught by WHITTLE so that cooling can be provided between the inner cavities and the outer surface of the composite. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to drill the throughholes in the manner taught by JARMON so that the fluid flow can be connected to the various passages. 
With respect to claims 19 and 20, MILLARD et al. discloses that the CMC part is a liner for a hot flowpath gas component of a turbine (Paragraphs [0015], [0016]). 
With respect to claims 21 and 22,   JARMON et al. discloses that the bores are formed by laser drilling (Paragraphs [0047] and [0059]). 
With respect to claim 23, WHITTLE discloses that the through holes feed other cavities in the blade (Paragraph [0065]). While not explicitly feeding the elongated functional features of MILLARD et al., it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to feed the elongated cavities as well, as suggested by WHITTLE so that the cooling air can pass from the through holes to, and from, the elongated passages as well. 
With respect to claim 24, WHITTLE shows that the through holes are straight (Figures 3, 8 and 9. 

____________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable MILLARD et al. (US 2005/0118392) in view of  JARMON et al. (US 2002/0076541), PAROLINI et al. (US 2018/0272568) and WHITTLE (US 2020/0362709) as applied to claims 16 and 19-24 above, and further in view of MORGAN et al. (US 2017/0101873).
With respect to claim 17, modified MILLARD et al. does not explicitly disclose that the functional feature is configured to retain the fluid flow to form an insulating channel. MORGAN et al. discloses that the cooling features may be cooling voids, rather than having openings to the exterior or other voids (Paragraph [0023]; Figure 4) in order to reduce weight, centrifugal load and operating temperatures (Paragraphs [0002] and [0003]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to not connect the cooling channels to the exterior of the component, as taught by MORGAN et al., so that cooling can still be provided while having to drill fewer holes. With closed off channels, the channels are configured to retain the fluid flow. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745